DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 7/8/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the phrase “in response to determining that the voltage of the power source is not less than the first determined threshold” on lines 24-25 makes the claim unclear and indefinite since it lacks a prior configuring condition of “determining that the voltage of the power source is not less than the first determined threshold”. It is noted that throughout the claim 25, the processor is first to determine a condition e.g.  “determine whether the voltage of the power source is greater than a second predetermined threshold”, , and then followed by the next operation, e.g. “in response to determining that the voltage of 
Claims 26-29 are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent to the rejected independent claim 25.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Trattler (US PAT No. 9,179,520) in view of Patel (US 2008/0258642 A1).
Regarding claim 47, Trattler teaches a portable lighting device (see Fig. 1) comprising:
a housing (a housing for cell phones or smart phone is inherent where Fig. 1 is used for a mobile terminal device, see col. 7, lines 26-29) ;
a light source (LED within a cell phone) supported by the housing;
a battery (BAT) positioned within the housing and coupled to the light source, wherein the battery is configured to provide a drive current (I) to the light source (LED) and an intensity of the light source is dependent on the drive current (inherent that current I through LED defines the light intensity of LED, see the Abstract); and 
an electronic processor (CTRL) positioned within the housing and coupled to the light source (LED) and the battery (BAT coupled to LED via EPC), wherein the electronic processor is configured to monitor a voltage of the battery (BAT compared with Vlow by COMP), and 
but does not teach the specific of the battery being an alkaline battery.
However, Patel teaches a rechargeable battery and a rechargeable alkaline battery being used for portable electronic devices for portability (see para [0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rechargeable alkaline battery of Patel in place of the battery of Trattler since it would provide the equivalent function of providing the electric charge needed to operate a portable device.
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive.
Regarding claim 25, the applicant argues that the amended claim 25 includes at least some of the language of allowable claim 30, and thus allowable. However, the examiner notes that the additional limitations recited in line 24-30 makes the claim indefinite because the phrase “in response to determining that the voltage of the power source is not less than the first predetermined threshold” requires the determination of the voltage of the power source being not less than the first predetermined threshold. The examiner also notes that throughout all claim languages, there is a sequence of a loop where a determination of a condition is first performed and then in response to that determination of the condition a function is performed accordingly. 


Regarding claim 47, the applicant argument is based on various operational aspects of the reference, Trattler, which teaches all limitations recited in the claim except the battery of Trattler being an alkaline battery. 
The applicant discusses that Trattler is a flash means/flash device “for use with the generally integrated camera” of a mobile device where LEDs used for flash devices require a high load current “ within a brief time” and the mobile device  may shut down based on the power supply voltage of the mobile device.
The examiner notes that claim 47 has no claim language about the portable lighting device’s operation time and shutting down feature. Claim 47 merely claims that “the alkaline battery” providing “a drive current to the light source” and “an intensity of the light source” being”dependent on the drive current”, which Trattler clearly teaches the battery BAT providing a load current I to LED where the load current I determines the brightness of LED in lighting the subject M as shown in Fig. 1, which is well known in the art. The examiner also notes that the use of the flash means/flash device with a mobile camera is intended use of the flash means/flash device. 

The applicant further discusses that the load current I for the flash device of Trattler being constant “during the entire main flash phase 2”and the current ramping of Trattler “does 
The examiner notes that claim 47 recites “the electronic processor” being configured to “monitor a voltage of the alkaline battery” and “execute a ramp-up algorithm to control the drive current based on the voltage of the alkaline battery”, which Trattler clearly teaches CTRL monitors a voltage of BAT by comparing the voltage at N1 with a threshold Vlow and determines the load current in ramp form before the beginning of the pre-flash phase. The examiner further notes that there is no specific claim language that specifies the timing of ramping up execution occurring during any specific phase. The claim merely states monitoring a voltage of the battery, which is used in performing ramping-up to control the drive current.
Therefore, Trattler in view of Patel teaches all claimed limitations of claim 47.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
James H. Cho
Examiner, Art Unit 2844





/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844